Opinion filed May 22, 2014




                                      In The

        Eleventh Court of Appeals
                                    __________

                             No. 11-12-00173-CV
                                    __________

                IN THE MATTER OF THE ESTATE OF
                     J.L. BEASLEY, DECEASED

                        On Appeal from the County Court
                             Jones County, Texas
                            Court Cause No. 11-6985


                     MEMORANDUM OPINION
      Kelly Ashworth Stovall, Appellant, appeals the final judgment entered by
the assigned statutory probate judge, the Honorable Robert E. Price, who construed
the Last Will and Testament of J.L. Beasley. Judge Price held that J.L. intended to
give Appellant 80 acres located on the east side of the western half of the 320-acre
tract of land, but not the house or barn located on the 320-acre tract. Appellant and
J.L. each owned an undivided one-half interest in the entire 320-acre tract at the
time of J.L.’s death. Appellant challenges the court’s findings of fact and
conclusions of law on the issues of latent ambiguity in J.L.’s will, the admission of
extrinsic evidence, and the legal and factual sufficiency of the evidence. We
affirm in part and reverse and remand in part.
                                I. Background Facts
      Juanita Beasley died before her husband, J.L. Beasley. Prior to Juanita’s
death, she and J.L. owned, in common, a 320-acre tract of land in Jones County,
Texas. Located on the west side of the 320-acre tract of land is a house, which
served as the couple’s residence. A barn is also located on the 320-acre tract. A
satellite image of the property, which was entered into evidence, is reproduced
below.




The barn appears to be the central structure in the satellite image, while the house,
the smaller structure, lies just northwest of the barn. No one testified about the
structures’ locations as depicted in the satellite image. Through her will, Juanita
gave her one-half undivided community interest in the 320-acre tract of land to
Appellant, her granddaughter. Juanita gave her one-half community interest in the
house to her husband.

                                         2
      J.L. died on July 27, 2010, and his will was admitted to probate in the Jones
County Court. J.L. bequeathed a portion of the 320-acre tract to Appellant and a
portion to Appellee, Judy Beasley Cooley. J.L.’s will contains the following
bequests regarding the 320-acre tract of land:1
      [Section 3.01.1 of the will provides that Appellant is to receive] all of
      that real property situated in Jones County, Texas, and being the east
      one-half of that 320 acre tract located in the T.A. Thompson Survey
      No. 203, Patent No. 149, Jones County, Texas, as said 320 acre tract
      is described in Warranty Deed from David Bales et al to N.S.
      Dougherty, dated August 28, 1891, recorded in Vol. 11, Page 156, and
      in a deed filed in Volume 517, Page 298, all in the Deed Records of
      Jones County, Texas.

      [Section 3.01.3(a) of the will provides that Appellee is to receive]
      [t]he west one-half of that 320 acre tract located in the T.A.
      Thompson Survey No. 203, Patent No. 149, Jones County, Texas, as
      said 320 acre tract is described in Warranty Deed from David Bales et
      al to N.S. Dougherty, dated August 28, 1891, recorded in Vol. 11,
      Page 156, and in a deed filed in Volume 517, Page 298, all in the
      Deed Records of Jones County, Texas.

J.L.’s will named Appellee, his daughter, the executor of his estate.                                 After
assuming her role as executor, Appellee interpreted J.L.’s will to mean that she
was to receive the house outright and that she and Appellant were to equally share
an undivided one-half interest in the 320-acre tract of land. Appellant disagreed
with Appellee’s interpretation and brought a declaratory judgment action, by which
she asked the court to construe J.L.’s will to convey an 80-acre tract on the western
half of the 320-acre tract to Appellee, while the other 80 acres to the east, but still
on the western half of the 320-acre tract, went to Appellant.
      After a bench trial, Judge Price issued a final judgment that construed J.L.’s
will to give 80 acres on the west side of the western half of the 320-acre tract,

      1
          The will makes no mention of the house or any barn located on the 320-acre tract of land.

                                                     3
including the house and barn, which Judge Price found to be situated thereon, to
Appellee and 80 acres on the east side of the western half of the 320-acre tract to
Appellant. The interest Appellant received from Juanita was construed to be the
eastern 160 acres of the entire 320-acre tract. At Appellant’s request, the court
issued findings of fact and conclusions of law.
      Appellant filed a motion for new trial, in which she contended that the court
erred when it found that J.L.’s will was a legal partition of the 320-acre tract. The
court denied Appellant’s motion for new trial, and this appeal followed.
                                  II. Issues Presented
      Appellant presents eight issues on appeal. In her first three issues, Appellant
contends that the lower court erred when it held as a matter of law that J.L.’s will
contained an ambiguity that required the court to look to extrinsic evidence; when
it considered extrinsic evidence to resolve said ambiguity, given that Texas law
resolved the ambiguity; and when it considered declarations made by J.L. that
contradicted his will.
      By her fourth issue, Appellant claims that the evidence was legally and
factually insufficient to support the court’s finding that J.L. intended to convey to
Appellee all of his interest in the marital residence and barn located on the west
side of the 320-acre tract. Appellant also challenges the court’s finding that J.L.
intended to convey to Appellee an 80-acre tract on the west side of the 320-acre
tract that included the marital residence and barn.
      Through her fifth and sixth issues, Appellant argues that the county court’s
final judgment cannot be upheld because it is contrary to the law of partition and
because there was no evidence of a description of the 80-acre tract of land devised
to Appellee. In her seventh issue, Appellant claims that the court should not have
given effect to J.L.’s intent because it contradicts Texas law regarding partition.
By her eighth issue, Appellant contends that the county court’s final judgment
                                          4
must be remanded, given that it does not provide the requested relief and raises
numerous fact issues.
                                  III.   Standard of Review
          Extrinsic evidence is admissible to determine a testator’s intent when there is
an ambiguity in the language of the will. In re Estate of Cohorn, 622 S.W.2d 486,
488 (Tex. App.—Eastland 1981, writ ref’d n.r.e.). Whether the language of a will
is ambiguous is a question of law and is reviewed by this court de novo. In re
Estate of Slaughter, 305 S.W.3d 804, 808 (Tex. App.—Texarkana 2010, no pet.).
In a de novo review, the lower court’s decision is accorded no deference. Id.
                                         IV.       Analysis
          A. Ambiguity
          Appellant challenges, in her first issue, Judge Price’s Conclusions of Law
No. 7 and No. 8, by which the court held that J.L.’s will contained a latent
ambiguity that required it to look at extrinsic evidence in order to determine J.L.’s
intent.      Appellant argues that Sections 3.01.1 and 3.01.3 of J.L.’s will
unambiguously devised his one-half undivided interest in the 320-acre tract, which
was 160 acres, in an 80-acre parcel to her, situated on the eastern half of the west
half of the 320-acre tract, while Appellee got the other 80-acre parcel on the
western half of the west half of the 320-acre tract. The remaining eastern half, 160
acres, of the 320-acre tract belonged to Appellant by the prior bequest of Juanita.
Appellant also contends that she and Appellee are each entitled to a one-half
interest in the house located on the 320-acre tract because J.L. did not specifically
mention the house in his will and because a gift of real property includes whatever
is erected or affixed to the land.
          Appellee argues that Appellant is judicially estopped from arguing on appeal
that J.L.’s will is unambiguous when Appellant asserted at trial that the will was
ambiguous. In the event that we find that judicial estoppel does not apply to this
                                               5
case, Appellee alternatively claims that J.L.’s will was ambiguous and that,
therefore, the court did not err when it admitted extrinsic evidence in order to
determine his intent.
      Under the doctrine of judicial estoppel, a party is estopped merely by the
fact of having alleged or admitted in his pleadings, in a prior proceeding under
oath, a position contrary to the assertion sought to be made. Long v. Knox, 291
S.W.2d 292, 295 (Tex. 1956); Balaban v. Balaban, 712 S.W.2d 775, 777 (Tex.
App.—Houston [1st Dist.] 1986, writ ref’d n.r.e.). Judicial estoppel does not apply
to contradictory positions taken in the same proceeding but is called into play only
in a subsequent action. Wells v. Kansas Univ. Endowment Ass’n, 825 S.W.2d 483,
488 (Tex. App.—Houston [1st Dist.] 1992, writ denied).            An appeal is not
considered a “subsequent action” to which judicial estoppel applies. Vinson &
Elkins v. Moran, 946 S.W.2d 381, 397 (Tex. App.—Houston [14th Dist.] 1997,
writ dism’d by agr.). The statements on which Appellee bases her claim of judicial
estoppel were not made during a prior judicial proceeding and were not made
under oath. Thus, Appellee has failed to establish the requisite elements of judicial
estoppel. See Owen v. Knop, 853 S.W.2d 638, 641 (Tex. App.—Corpus Christi
1993, writ denied); Wells, 825 S.W.2d at 488.
      We next consider whether J.L.’s will was ambiguous. In construing a will,
the court must focus on the testator’s intent. San Antonio Area Found. v. Lang, 35
S.W.3d 636, 639 (Tex. 2000). This intent must be ascertained from the language
found within the four corners of the will. Shriner’s Hosp. for Crippled Children of
Tex. v. Stahl, 610 S.W.2d 147, 151 (Tex. 1980). The court focuses not on what the
testator intended to write, but on the meaning of the words actually used. San
Antonio Area Found., 35 S.W.3d at 639. In this light, courts must not redraft wills
to vary or add provisions “under the guise of construction of the language of the


                                         6
will” to reach a presumed intent. Shriner’s Hosp. for Crippled Children, 610
S.W.2d at 151.
      If the will is unambiguous, the court looks to its terms to ascertain intent.
San Antonio Area Found., 35 S.W.3d at 639. If, on the other hand, the meaning of
the instrument is uncertain or reasonably susceptible to more than one meaning, the
instrument is ambiguous, and extrinsic evidence should be considered to ascertain
the testator’s intent. Davis v. Shanks, 898 S.W.2d 285, 286 (Tex. 1995); Eckels v.
Davis, 111 S.W.3d 687, 694 (Tex. App.—Fort Worth 2003, pet. denied). When a
will is ambiguous, evidence of the testator’s situation, the surrounding
circumstances, and like indicia that enable the court to place itself in the shoes of
the testator at the time the document was executed may be admissible.            San
Antonio Area Found., 35 S.W.3d at 639.
      When a will contains an ambiguity, that ambiguity may be classified as
latent or patent. In re Estate of Brown, 922 S.W.2d 605, 608–09 (Tex. App.—
Texarkana 1996, no writ). A patent ambiguity is one apparent on the face of the
will. Id. at 608. Such an ambiguity arises on the reading of the will from the
words themselves. Id. A latent ambiguity exists when the will appears to convey a
sensible meaning on its face but cannot be carried out without further clarification.
Id. at 608–09. Extrinsic evidence is admissible to show the testator’s intent,
whether the ambiguity is latent or patent. Id. at 609.
      In this case, we find that the language used in Sections 3.01.1 and 3.01.3 of
J.L.’s will represented a latent ambiguity, as the language falsely suggested that
J.L. owned the entire 320-acre tract of land.            Consequently, we hold that
Judge Price did not err when he considered extrinsic evidence because such
evidence was needed to establish the amount of interest J.L. actually owned in the
land and to determine what J.L. intended to accomplish through Sections 3.01.1
and 3.01.3 of his will. Appellant’s first issue is overruled.
                                           7
      B. Extrinsic Evidence
      Appellant argues in her second issue that, even if J.L.’s will contained an
ambiguity, Judge Price erred when he considered extrinsic evidence because the
ambiguity was resolved by the presumption under Texas law that a testator intends
to dispose of only his property. Applying the presumption, Appellant claims that
the only possible interpretation of Sections 3.01.1 and 3.01.3 is that J.L. intended
to convey the east one-half of his one-half interest in the 320 acres to Appellant
and the west one-half to Appellee.
      We find that the application of the legal presumption that a testator intends
to dispose of only his property would not have resolved the ambiguity presented by
Sections 3.01.1 and 3.01.3 of J.L.’s will. The presumption would have provided
no clarification as to the amount and nature of J.L.’s interest in the 320-acre tract
of land. Extrinsic evidence was therefore needed in order to determine that J.L.
owned a one-half undivided interest in the land. Appellant’s second issue is
overruled.
      Appellant argues in her third issue that, because the will did not mention the
house located on the west half of the 320-acre tract of land, any and all extrinsic
evidence regarding J.L.’s intended devise of the house contradicted the terms of
the will and should not have been admitted. Appellant contends that the court
should have limited the evidence to only that which showed the circumstances
surrounding J.L.’s execution of his will.
      The only purpose or justification for the admission of extrinsic evidence is to
explain, and arrive at, the testator’s meaning of the words of the will. Najvar v.
Vasek, 564 S.W.2d 202, 206 (Tex. Civ. App.—Corpus Christi 1978, writ ref’d
n.r.e.). When there is no dispute as to what the written words in a will mean,
extrinsic evidence cannot be received to show that the testator intended something
outside of or independent of such written words, to add words to those in the will,
                                            8
to contradict the language in the will, or to take words away from those in the will.
Huffman v. Huffman, 339 S.W.2d 885, 888 (Tex. 1960).
      Here, the court considered extrinsic evidence in order to determine what J.L.
meant to accomplish through the language he used in his will. In deposition
testimony, Chad Cowan, the attorney who drafted the will, explained that J.L.
understood that he only owned a one-half interest in the 320 acres. Cowan further
stated that J.L. intended to give Appellee the west half of his interest in the 320
acres and the house located on that section of the land.
      Transcripts of audio recordings of the meetings Cowan held with J.L. were
also considered by the lower court. The transcripts show that J.L. understood that
he only owned a one-half interest in the 320 acres and that his intent was to give
Appellee the west section of his interest in the 320 acres and the house located on
that portion of the property.
      We hold that the lower court did not err when it considered extrinsic
evidence regarding J.L.’s intended devise of the house located on the west section
of the 320-acre tract of land. The fact that J.L. wanted to give Appellee the house
is relevant to the court’s determination of what he intended to accomplish by his
devise to Appellee of the “west one-half of [the] 320 acre tract.” The evidence
related to the house did not contradict the language in the will.        Rather, the
evidence aided the court in establishing J.L.’s intent regarding the ambiguous
sections of his will. Appellant’s third issue is overruled.
      C. Challenges to Findings of Fact
      Appellant claims in her fourth issue that the evidence submitted at trial was
legally and factually insufficient to support the court’s Findings of Fact No. 4 and
No. 5. The lower court found as follows:
            No. 4. It was J.L. Beasley’s intent to convey to [Appellee] all
      of his interest in the marital residence and barn located on the 320

                                           9
      acre tract of land, both being physically located on the west ½ of the
      320 acre tract.

            No. 5. It was J.L. Beasley’s intent to convey to [Appellee] an
      80 acre tract on the west side of the 320 acre tract, which the marital
      residence and the barn are both situated thereon.

      Findings of fact in a case tried to the court have the same force and dignity
as a jury’s verdict on special issues. City of Clute v. City of Lake Jackson, 559
S.W.2d 391, 395 (Tex. Civ. App.—Houston [14th Dist.] 1977, writ ref’d n.r.e.).
The findings of fact are reviewable for legal and factual sufficiency of the evidence
by the same standards used in reviewing the legal or factual sufficiency of the
evidence supporting a jury’s answer. Okon v. Levy, 612 S.W.2d 938, 941 (Tex.
Civ. App.—Dallas 1981, writ ref’d n.r.e).
      When reviewing a finding of fact for legal sufficiency, we may set aside the
finding only if the evidence at trial would not enable a reasonable and fair-minded
finder of fact to make the finding under review. City of Keller v. Wilson, 168
S.W.3d 802, 827 (Tex. 2005). In making this determination, we must credit
favorable evidence, if a reasonable finder of fact could, and disregard contrary
evidence, unless a reasonable finder of fact could not. Id. The finder of fact is the
sole judge of the credibility of the witnesses and the weight to be assigned to their
testimony. Id. at 819.
      Regarding factual sufficiency challenges, where a party who did not have
the burden of proof on an issue asserts that the court’s finding of fact is contrary to
the evidence, we must overrule the complaint unless, considering all the evidence,
the finding is clearly wrong and manifestly unjust. Garza v. Alviar, 395 S.W.2d
821, 823 (Tex. 1965). In conducting our review, we must consider, weigh, and
compare all of the evidence that supports and that which is contrary to the finding.
Sosa v. City of Balch Springs, 772 S.W.2d 71, 72 (Tex. 1989).

                                          10
        We address both of Appellant’s challenges to the court’s findings.
Appellant argues that the evidence showed that J.L. never intended to convey any
barn to Appellee. Appellant also contends that the evidence presented at trial
established that J.L. never believed he owned a specific 160 acres but, rather, an
undivided one-half interest in the 320-acre tract.
        We disagree with Appellant’s contention that there was no evidence that J.L.
intended to give the barn to Appellee, but we agree that the evidence is factually
insufficient to support the court’s finding that J.L. intended to give Appellee a barn
located on the 320-acre tract.2 First, J.L. did not have a 100% interest in the barn
to bequeath to Appellee. After Juanita gave her undivided one-half interest in the
320 acres to Appellant (with the exception of the house), Appellant and J.L. each
owned a one-half undivided interest in any improvements located on the land. See
Pickrell v. Pickrell, 134 S.W.2d 740, 743 (Tex. Civ. App.—Amarillo 1939, no
writ) (finding that, in the absence of a reservation in the deed, devise, or decree,
buildings and other articles affixed to or used in connection with realty in such a
way as to constitute appurtenances or fixtures pass as a matter of course by the
conveyance, devise, or decree passing the title to the realty).
        Second, based on incomplete and conflicting evidence, the barn’s precise
location on the western half of the 320-acre tract of land is unclear. No survey was
introduced as evidence in trial. Cowan stated that J.L. believed the barn was
located on the east half of the 320 acres. Cowan, in his deposition testimony, said
J.L. intended to give this barn to Appellant by giving her the east one-half of the
320-acre tract. Appellant also testified that the barn was located on the east portion
of the land. However, Richard Cooley, the husband of Appellee, contradicted

        2
         We note that there was legally and factually sufficient evidence to support the trial court’s
finding that J.L. intended to devise the marital residence to Appellee. The transcripts of conversations
between J.L. and his attorney show that he intended to give Appellee the house located on the west half of
the 320-acre tract.

                                                   11
Cowan and Appellant and testified that the barn was located on the west side of the
320 acres.
      Although the parties admitted maps into evidence under their Agreed
Stipulation of Facts and Documents, these maps do not identify the precise location
of the 320-acre tract, the house, or the barn. The satellite image entered into
evidence shows a small structure to the northwest of a larger structure, both of
which are on the western half of the entire 320-acre tract of land. A copy of the
image is reproduced below.




In the image, the smaller structure, which may be the marital residence or house,
appears in the upper left-hand corner of the image and appears to be located on the
west 80 acres of the western half of the entire 320-acre tract. The larger structure,
presumably the barn, appears to be on the eastern 80 acres of the western half of
the 320-acre tract. The barn is southeast of the house. The satellite image and the
map in the record, however, do not delineate the exact boundaries of the property
or the locations of improvements.
      We hold that the court did not err in finding that it was J.L.’s intent to
convey to Appellee 80 acres on the west side of the western half of the 320-acre

                                         12
tract, as the evidence was legally and factually sufficient to establish that J.L.
intended to give Appellee a specific one-half of his one-half interest in the 320
acres, that amount being roughly 80 acres. Although J.L. acknowledged, in the
taped conversations he had with his attorney, that he did not own a specific part of
the 320-acre tract, he clearly intended, by his devise to Appellee of the “west one-
half of [the] 320 acre tract,” to give away a specific portion of the 320 acres, not an
undivided interest in the whole property.
      Judge Price also found that the marital residence and barn are located on the
specific 80 acres J.L. intended to convey to Appellee. Although we agree with the
trial court’s finding that J.L.’s intended devise to Appellee included the marital
residence, we do not agree with its finding that the devise also included a barn.
We hold that the evidence was factually insufficient to support the court’s finding
that a barn was located on the specific 80 acres J.L. intended to devise to Appellee.
We also find that the evidence was factually insufficient to support the court’s
finding that J.L. intended to devise a barn to Appellee by giving her a specific 80
acres. Additional evidence is needed to determine the parties’ ownership rights in
the barn, as well as the barn’s precise location on the two 80-acre parcels that lie
on the western half of the 320-acre tract of land. Having found that the court’s
Findings of Fact No. 4 and No. 5 were insufficiently supported by the evidence, we
sustain Appellant’s fourth issue.
      D. Doctrine of Equitable Partition
      Appellant contends in her fifth and seventh issues that, even assuming J.L.
intended to convey an 80-acre tract, on the western half of the western half of the
320 acres, to Appellee and an 80-acre tract, on the eastern half of the western half
of the 320 acres, to Appellant, such intent cannot be given effect because it is
contrary to the law of equitable partition. Appellant suggests that, because the tract
she received does not contain valuable improvements and the tract Appellee
                                            13
received does contain such improvements, the two tracts are not equal in value and
cannot be partitioned.
      In response, Appellee argues that J.L.’s will operated as an equitable
partition that did not result in injustice to Appellant. In support of her claim,
Appellee cites Broughton v. Millis, 67 S.W.2d 650 (Tex. Civ. App.—Galveston
1933, no writ). In Broughton, a testator jointly owned five parcels of land with his
wife. 67 S.W.2d at 651. Through his will, the testator attempted to give away two
of the five parcels to individuals outside the marriage. Id. at 651–52. The trial
court held that the testator’s devise had only passed his one-half undivided interest
in the parcels of land. Id. at 653. The Galveston Court of Appeals reversed the
trial court and held that the testator’s devise operated as an equitable partition and
that the devisees were entitled to have the devised property set apart to them,
inasmuch as this could be done without injustice to the owner of the other
undivided half interest in the common estate. Id. at 655.
      Here, by using the language “west one-half of [the] 320 acre tract” and “east
one-half of [the] 320 acre tract,” J.L. attempted to partition his undivided one-half
interest in the 320 acres into two tracts of land, each roughly 80 acres in size.
J.L.’s devise served as an equitable partition, as the partition can be made without
causing injustice to Appellant.
      We do not agree with Appellant’s contention that the partition is unequitable
because the tract of land Appellee received contains valuable improvements. In
support of her claim, Appellant points to the fact that Appellee received both the
house and barn located on the 320-acre tract of land; however, the house is not
relevant to determining if the partition in this case was equitable. Because J.L.
owned a 100% interest in the house, he was free to devise the house without
concern for whether the devise would do injustice to Appellant. But because J.L.
did not own a 100% interest in the barn, we are remanding that part of the case to
                                         14
determine who owns the barn, and we recognize the trial court may need to adjust
the boundaries of the two partitioned tracts. Although the barn’s ownership is not
determinative of whether J.L. intended to partition the property, the trial court must
determine who owns the barn. J.L.’s intent to divide his one-half interest in the
320 acres into two 80-acre tracts was not contrary to the law of equitable partition,
and we hold that the trial court did not err in giving effect to such intent.
Appellant’s fifth and seventh issues are therefore overruled as to the partition issue
but, as explained above, are sustained on the issue of location and devise of the
barn.
        E. Adequacy of Final Judgment
        Appellant attacks, in her sixth and eighth issues, the adequacy of
Judge Price’s final judgment.      In her sixth issue, Appellant argues that the
judgment cannot be upheld because no evidence was presented describing the
location of the 80-acre tract J.L. intended to devise to Appellee. In her eighth
issue, Appellant contends that the judgment presents a number of fact issues by
failing to describe (1) the location of the barn, (2) the parameters of the home
devised to Appellee, (3) the location of the 80-acre tract devised to Appellee, and
(4) the line of division created by the “east” and “west” labels used by the court.
        A judgment in favor of the plaintiff in a suit for land must describe the land
so that it can be identified with certainty from the judgment. Stovall v. Finney, 152
S.W.2d 887, 890 (Tex. Civ. App.—Amarillo 1941, no writ). Any errors on the
face of the record that cause uncertainty in the description of the real property
interest are fundamental. Id. “For a deed or instrument to effect conveyance of
real property, it is not necessary to have all the formal parts of a deed formerly
recognized at common law or to contain technical words. If, from the whole
instrument, a grantor and grantee can be ascertained, and if there are operative
words or words of grant showing an intention of the grantor to convey title to a real
                                          15
property interest to the grantee, and if the instrument is signed and acknowledged
by the grantor, it is a deed which is legally effective as a conveyance.” Harlan v.
Vetter, 732 S.W.2d 390, 392 (Tex. App.—Eastland 1987, writ ref’d n.r.e.) (citing
Harlowe v. Hudgins, 19 S.W. 364 (Tex. 1892); Brown v. Byrd, 512 S.W.2d 753
(Tex. Civ. App.—Tyler 1974, no writ); and Harris v. Strawbridge, 330 S.W.2d
911 (Tex. Civ. App.—Houston 1959, writ ref’d n.r.e.)).
      Although neither party in this case requested a specific description of the
property she received under J.L.’s will, the court’s order must contain sufficient
information for enforcing the parties’ real property interests.       As we have
previously explained, the trial court did not err when it construed J.L.’s intent to
devise the east 80 acres of the western half of the 320-acre tract to Appellant and
the western 80 acres of the western half of the 320-acre tract to Appellee, but we
agree that a description sufficient for recording and enforcing the respective real
property interests is not in the record or the court’s order. Upon remand, the
parties must secure a survey that will assist the trial court in ascertaining the
respective descriptions for each 80-acre tract. We sustain Appellant’s sixth issue;
we also sustain Appellant’s eighth issue with respect to part (1)—the barn—and
parts (3) and (4)—the property descriptions. We overrule Appellant’s eighth issue
with respect to part (2)—the home—for the reasons previously explained on J.L.’s
devise of the home to Appellee.
                              V.    This Court’s Ruling
      We affirm in part and reverse in part the judgment below. We reverse the
judgment as it pertains to those issues that involve the barn and the boundaries of
the two tracts of land. The cause is remanded so that the trial court can determine
the precise location of the barn on the 320-acre tract of land, in addition to each
party’s interest in the barn, and so that the trial court can provide a sufficient
description of the properties each party received under J.L.’s will with such
                                        16
description being precise enough for recording and enforcement. The remainder of
the trial court’s judgment is affirmed.




                                                 MIKE WILLSON
                                                 JUSTICE

May 22, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          17